DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 09/28/2021, and IDS filed 11/18/2021.

	Claims 1-9 and 11-20 previously presented. Claim 4 is canceled by the amendment filed with filing the RCE. 

Claims 1-3, 5-9, 11-20 are pending.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2020.

Claims 1-3, 5-9 and 11 are subject of this office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 09/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2719376 (hereinafter EP ‘376, of record) combined with EP 2975078 (hereinafter EP ‘078, of record), Berner et al. (US 2012/0077878, of record), Adler et al. (WO 2015/071394, currently provided), and the article by Fukuda et al. (“Floating hot-melt extruded tablets for gastroretentive controlled drug release system, of record).

Applicant Claims 
Claim 1 is directed to a pharmaceutical dosage form comprising:
a)	at least one functionalized calcium carbonate-comprising material which is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors, wherein the carbon dioxide is formed in situ by the H3O+ ion donors treatment and/or is supplied from an external source, and
b)	at least one hot melt extruded polymer resin, wherein the at least one functionalized calcium carbonate-comprising material is dispersed in the at least one hot melt extruded polymer resin and the weight ratio of functionalized calcium carbonate-comprising material to hot melt extruded polymer resin ranges from 95:5 to 5:95;
wherein the dosage form is in form of powder, and the at least one hot melt extruded

mixtures thereof.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
EP ‘376 teaches gastroretentive drug formulation comprising at least one functionalized natural and/or synthetic calcium carbonate-comprising mineral and/or synthetic calcium carbonate, at least one pharmaceutically active or inactive ingredient, and formulating aid, wherein said functionalized natural or synthetic calcium carbonate is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and one or more acids, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source. The acid provides H3O+ ion (abstract; ¶¶ 0020, 0022, 0043-0049). The functionalized natural and/or synthetic calcium carbonate can be prepared from either natural ground calcium carbonate comprising mineral or from synthetic calcium carbonate, sometimes also named as precipitated calcium carbonate, or from blend of natural and synthetic calcium carbonates (¶ 0017). The source of natural calcium carbonate for preparing the functionalized calcium carbonate (FCC) is selected from the group of marble, calcite, chalk, limestone and dolomite and/or mixtures thereof (¶ 0025). The precipitated calcium carbonate (PCC) comprising aragonitic, vateriticor calcitic mineralogical crystals forms, especially prismatic, rhombohedral or scalenohedral PCC or mixtures thereof (¶ 0026). Suitable amount of the functionalized natural or synthetic calcium carbonate comprising mineral are in the range of 30 wt% to 95 wt% based on the total amount of the composition (¶ 0023). Formulating aid includes polyethylene and polypropylene polymers in amount of 1-60 w%. (¶¶ 0059-0061). The formulation further comprises 2/g to 200 m2/g, preferably 20 m2/g to 150 m2/g, more preferably 40 m2/g to 100 m2/g, measured using nitrogen and the BET method according to ISO 9277. Furthermore, it is preferred that the functionalized natural or synthetic calcium carbonate has a weight median grain diameter of from 0.1 to 50 µm (¶¶ 0052, 0053, 0083, 0084). The gastroretentive formulation can be tablet, minitablet, pellet or granules (¶¶ 0001, 0014, 0095). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While EP ‘376 teaches polymers in the dosage form, e.g. polypropylene, the reference however does not explicitly teach hot melt extruded polymers as claimed by claim 1. The hot melt extrusion is directed to method of making the claimed dosage form that does not impart patentability to composition claims. Nevertheless, for completeness of record, the examiner is citing EP ‘078 reference.
While EP ‘376 teaches polymer in the dosage form, the reference does not teach the claimed polymer selected from polycaprolactone, polylactic acid, polylactic acid-based polymer as claimed by claim 1. 
While EP ‘376 teaches granules to form tablet or minitablet or pellet, etc., the reference however does not teach powder as claimed by claim 1. 
EP ‘078 teaches the instantly claimed composition useful for porous breathable films and medical products and drug delivery devices, and suggests pellets and granules, all can be produced by hot melt extrusion process. EP ‘078 teaches 50 in the range from 0.1-7 µm, and a specific surface area (BET) from 0.5 to 150 m2/g, as measured using nitrogen and the BET method according to ISO 9277 (abstract; ¶¶ 0029-0031). The calcium carbonate filler material is either naturally occurring calcium carbonate mined from marble or chalk, or precipitated calcium carbonate, e.g. selected from aragonitic, or vatritic crystal form. Modified calcium carbonate may feature internal structure modification or a surface-reaction. A surface-reacted calcium carbonate may be prepared by providing a natural or precipitated calcium carbonate in form of an aqueous suspension, and adding an acid to said suspension. Suitable acids are, for example, sulfuric acid, hydrochloric acid, phosphoric acid, citric acid, oxalic acid, or a mixture thereof. Then, the calcium carbonate is treated with gaseous carbon dioxide. The carbon dioxide can be supplied from an external source (¶¶ 0088-0093). The thermoplastic polymer can be polypropylene or polyethylene (¶¶ 0075-0087). The amount of surface-treated filler material product in the product, e.g., film is 1-85% (¶ 0036), and the amount of the thermoplastic polymer 15-75% (¶ 0087). The film may further comprises active agent, e.g. antimicrobial agent, and excipient, e.g. lubricants and stabilizers (¶ 0175). The reference discloses hot melt extrusion process of the polymer and forming pellets or granules (¶¶ 0184, 0187). The film is used for personal care products, agricultural products, medical products, wound dressings and drug delivery systems (¶¶ 0032-0033, 0203-0207). The filler can be homogenously distributed within the polymer (¶ 0192).

	Adler teaches hot melt extrusion of composition comprising drug and polymer carrier comprising polymers selected from polyethylene, polycaprolactone and polylactic acid, with polylactic acid a preferred polymer for hot melt extruding formulations of sparingly soluble compounds (abstract; page 4, lines 4-14, 25-30; page 5, lines 6-10, 15-21; claim 4). The hot melt extruded formulation can be a powder or tablet (page 10, lines 5-9). 
Fukuda teaches forming a gastroretentive tablet from hot melt extruded powder comprising a drug and polymer. The powder is compressed into tablet. The tablet is floating tablet and stable on storage for 3 month even at temperature higher from the room temperature (see the entire document, and in particular the abstract; page 122, right column, and conclusion).   

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide composition comprising functionalized calcium carbonate-comprising material and polymer including polyethylene as taught by EP ‘376, and use hot melt extrusion to produce the 
Further, one having ordinary skill in the art would have been motivated to replace polyethylene polymer taught by the combination of EP ‘376 and EP 078 with polylactic acid based polymer taught by Benner or polycaprolactone and polylactic acid polymers taught by Adler based on suitability of such polymers for hot melt extrusion and suitability for sparingly soluble compounds, and because Berner and Adler teach equivalency between polyethylene polymer and polylactic acid and polycaprolactone polymers in the process of hot melting extrusion. 
Furthermore, one having ordinary skill in the art would have produced the dosage form taught by EP ‘376 combined with EP ‘078 in a form of powder as taught by Berner, Adler and Fukuda because all the references teach suitability of the melt extruded powder for further compression into tablet, and Fukuda teaches controlled release of the contained drug from gastroretentive dosage form while being stable for long period, and further Adler teaches suitability of forming powders of sparingly soluble compounds. 
2 and H3O+ as claimed by claim 1, while this limitation is directed to a process of making the calcium carbonate that impart no patentability to product claim, nevertheless, both EP ‘376 and EP ‘078 teach the claimed process. 
Regarding the ratio of the calcium carbonate to the polymer as claimed by claim 1, both EP ‘376 and EP ‘078 teach amounts of each agent the forms ratios falling within the claimed ratios. 
	Regarding the origin of natural and precipitated calcium carbonate as claimed by claim 2, both EP ‘376 and EP ‘078 teach the source of natural from marble or chalk and disclosed precipitated aragonitic, or vatritic crystal form of calcium carbonate.
Regarding the properties of the calcium carbonate as claimed by claim 3, both EP ‘376 and EP ‘078 teach the claimed BET and the claimed grain diameter of d50.
Regarding active agent as claimed by claims 5 and 6, all the cited references teach active agent.
Regarding claim 7 that calcium carbonate equally distributed within the polymer, EP ‘078 teaches filler homogenously distributed within the polymer, and Berner teaches homogeneity of the hot melt extruded composition.
Regarding excipients claimed by claim 8, both EP ‘376 and EP ‘078 teach at least lubricants, and EP ‘078 teaches stabilizers.
Regarding forms of the dosage form as claimed by claim 9 by compressing the powder, Berner and Fukuda teaches compressing powder into tablet.
Regarding uses of the dosage form as claimed by claim 11, EP ‘376 teaches pharmaceutical composition and EP ‘078 teaches drug delivery devices, personal care 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 
The Rejection of Claims Under § 103
Applicants argue that currently amended claim 1 recite that “polymer selected from polycaprolactone, polylactic acid, polylactic acid-based polymer.” Gagne (EP ‘376) referenced to powder only concerns how the calcium carbonate can be kept ([0051]). Gagne does not teach a dosage form in the form of a powder or the claimed polymers. Neither Rentsch, Berner, not Fukuda remedy the deficiencies of Gagne. The Office merely relies on Rentsch and/or Berner and/or Fukuda for their alleged teaching of hot melt extruded polymers. Specifically, the Examiner states “Regarding the polymers claimed by claim 4, both EP ‘376 and EP ‘078 teach polyethylene and polypropylene, and Berner teaches polyethylene and polylactic acid polymer” (see, Office Action, page 9). However, none of Rentsch, Berner, nor Fukuda describe or suggest a pharmaceutical dosage in the form of a powder, wherein the hot melt extruded polymer resin is selected from polycaprolactone, polylactic acid, polylactic acid-based polymer, and mixtures thereof.

In response to this argument, it is argued that while EP ‘376 is not teaching powder dosage form, Berner, Adler and Fukuda all teach powder formulation that can be compressed into tablet as what applicants had done. The claimed polymer are taught by Berner that teaches polylactic acid polymers and Adler that teaches polycaprolactone and polylactic acid. Further, both Berner and Adler teach equivalency of polyethylene polymer with lactic acid polymer or polycaprolactone. EP ‘’078 relied upon for teaching hot melt extrusion of composition comprising functionalized calcium 

Applicants refer to page 75, second paragraph of the originally filed application. “The inventors surprisingly found out that present method for producing a dosage form comprising at least one hot melt extruded polymer resin results in a dosage form that is lighter and less voluminous at higher drug load, especially compared to a conventional dosage form comprising a functionalized calcium carbonate comprising material. Further the dosage form can be prepared in a highly efficient compression method without the use of binders and/or compacting aids.”

In response to this argument, applicants’ attention is directed to the scope of the present claims that is directed to a product, and all the elements of the claimed product are taught by combination of the cited references. The prior art teaches the instantly claimed dosage form produced by hot melt extrusion, and it is expected that the dosage form of the prior art to have the claimed properties, absent evidence to the contrary. Further, the data in the specification regarding lighter dosage form that is less voluminous at higher drug load, and regarding dosage form that can be prepared in a highly efficient compression method without the use of binders and/or compacting aids, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./